301 S.W.3d 555 (2009)
Lorenzo PEEBLES, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 92494.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Nadine Valeria Nunn, for appellant.
Chastidy Dillon-Amelung, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The appellant, Lorenzo Peebles, appeals from the judgment of the Circuit Court of St. Louis County sustaining the Director of Revenue's revocation of the appellant's driving privileges for failing to submit to a chemical test to determine his blood alcohol *556 content under the Missouri Implied Consent Law. On appeal, he challenges the sufficiency of the evidence. He also contends the judgment is against the weight of the evidence, and the circuit court erred in denying his motion for a new trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).